DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 11/29/2021 have been fully considered but they are not persuasive. 
Applicant argues:  “Further, in Chen, for any two adjacent frames of images in the video stream, each image will include a target area displayed at higher resolution and other areas displayed at reduced resolution. Therefore, in the video stream, there is neither an image that displays the entire area at the reduced resolution nor an image that displays a partial area at the original resolution.”
Examiner notes that Chen clearly separates “a stream of low resolution video frames and selected high resolution sections of the video frames to be sent to the display” in Chen, Paragraphs 35, 41, which corresponds directly to the lower resolution frames and the higher resolution partial areas of the claims and is used for the exact same purpose, encoding other areas at lower resolution to save computing resources, as noted in the reasons for rejection below.  The notion that video frame information can be stored as adjacent fields or frames of video is well established as well as noted below.
Applicant argues:  “Chen only discloses that "[t]he encoding process for each section may optionally involve padding" in paragraph [0066], but does not disclose how to pad the image. Neither Lo nor Guenter involves any technical feat ures relating to 
Examiner notes that Applicant provides no evidence to support this statement.  As noted in Kweon below, the claimed type of padding is common in the art of video compression.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 10, 12-15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180192058 to Chen (“Chen“) in view of US 20170064289 to Lo (“Lo”).
Regarding Claim 1:  “A virtual reality display method applicable to a terminal in a virtual reality display system, wherein the virtual reality display system comprises a virtual reality device and the terminal, and the method comprises:
rendering an entire area of a first virtual reality image at a first rendering resolution to acquire a first rendered image; … sending the first rendered image to the virtual reality device;  (“a stream of low resolution video frames [entire areas of an image] and selected high resolution sections of the video frames to be sent to the display.”  Chen, Paragraphs 35, 41.)
rendering a target area of a second virtual reality image at a second rendering resolution to acquire a second rendered image, wherein the first rendering resolution is less than the second rendering resolution,  the target area is a part of the second virtual reality image, and  (“a stream of low resolution video frames and selected high resolution sections [target areas] 
 the first and the second virtual reality images are two adjacent frames of images;  (“It is noted that each picture may be either a frame or a field. … the two fields may simply be displayed one after the other in rapid succession.” Chen, Paragraph 58.  See additional treatment below.)
and sending the second rendered image to the virtual reality device.”  (“a stream of low resolution video frames and selected high resolution sections of the video frames to be sent to the display.”  Chen, Paragraphs 35, 41.)
Chen teaches that it is known in the art that two pictures can be combined by displaying one after the other such that “the first and the second virtual reality images are two adjacent frames of images”, but does not explicitly state that this is the preferred method for combining the low resolution and the high resolution pictures of the foveated video.  The disclosure may not be adequate for anticipation, however given Chen’s purpose of combining the two image portions for display and Chen’s disclosure of combining the two pictures by displaying one after the other as frames are typically displayed, it would have been obvious to one of ordinary skill in the art to combine the first and the second virtual reality images as if they were two adjacent frames of images.
In addition note that Lo teaches this feature in the context of virtual reality imaging and head mounted displays: “generating a stitched background image for video comprises: displaying a full frame with full resolution at the beginning; 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Chen to combine pictures or portions of pictures by displaying them in a video sequence as taught in Lo, in order to generate a stitched image for a video.  Lo, Paragraph 52.  
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
	
Regarding Claim 3:  “The method according to claim 2, wherein before sending the second rendered image to the virtual reality device, the method further comprises: black-filling a non-target area of the second rendered image, wherein the non-target area of the second rendered image corresponds to a non-target area of the second virtual reality image, the non-target area of the second virtual reality image being an area other than the target area in the second virtual reality image.”  (“The encoding process for each section may optionally involve padding” and thus filling a non-target area.  See Chen, Paragraph 66.)
Regarding Claim 4:  “The method according to claim 2, wherein before rendering the target area of the second virtual reality image at the second rendering resolution, the method further comprises: acquiring a fixation field of view of a user wearing the virtual reality device; and … determining the target area of the second virtual reality image according to the fixation field of view.”  (“Foveated video reduces computation by performing low loss compression or no compression on high resolution video frame subsections in the regions of interest (ROI) of the displayed image where the fovea is focused and performing downscaling and high compression on the video frame outside this region. To utilize foveated video, an image display device, such as a head-mounted display (HMD) would use eye gaze tracking technology to determine where the user is focusing on the screen.”  Chen, Paragraph 50.)
Regarding Claim 5:  “The method according to claim 4, wherein acquiring the fixation field of view of the user wearing the virtual reality device comprises:
acquiring coordinates of a fixation point of the user wearing the virtual reality device based on an eye tracking technology; and determining the fixation field of view according to the coordinates of the fixation point; and  (“In the image 201 an ROI 203 may be an area determined by eye gaze tracking to be directly in front of the center of gaze 202 (sometimes called the fovea) of the user. Within 20 degrees of the gaze center the viewer's visual acuity is highest.”  Chen, Paragraphs 50-51.)
determining the target area of the second virtual reality image according to the fixation field of view comprises: determining a corresponding area of the fixation field of view on the second virtual reality image as the target area.”  (“Foveated video reduces computation by performing low loss compression or no compression on high resolution video 
Claim 10, “A virtual reality display device,” is rejected for reasons stated for Claim 10 and because prior art teaches “a processor and a memory, wherein the memory is configured to store at least one computer program; and the processor is configured to run the at least one computer program stored in the memory to perform the following steps:”  (“device 1030. The device 1030 generally includes a processor 1039 which can be programmed with suitable software”  Chen, Paragraphs 126, 130.)
Claims 12-14 are rejected for reasons stated for Claims 3-5 respectively in view of the Claim 10 rejection.
Claim 19, “A virtual reality display system” is rejected for reasons stated for Claim 1, and because prior art teaches:  
“the terminal is configured to render a first virtual reality image at a first rendering resolution to acquire a first rendered image, and send the first rendered image to the virtual reality device; … the terminal is further configured to render a second virtual reality image at a second rendering resolution to acquire a second rendered image, and send the second rendered image to the virtual reality device, wherein the first rendering resolution is less than the second rendering resolution, and the first and the second virtual reality images are two adjacent frames of images; and”  (“device 1030. The device 1030 generally includes a processor 1039 which can be programmed with suitable software”  Chen, Paragraphs 126, 130.  See treatment of functionality in Claim 1.)
“the virtual reality device is configured to display the first rendered image; … the virtual reality device is further configured to display the second rendered image.”  (“Such devices include head mounted display (HMD) devices.”  Chen, Paragraph 3.  See treatment of functionality in Claim 1.)
Regarding Claim 20:  “A storage medium storing at least one computer program therein, wherein the at least one computer program, when run by a processor, enables the processor to perform (“device 1030. The device 1030 generally includes a processor 1039 which can be programmed with suitable software”  Chen, Paragraphs 126, 130. )
the virtual reality display method as defined in claim 1.  (See reasons for rejection in Claim 1.)


Claims 6-9, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Lo in view of US 20180220068 to Guenter (“Guenter”).
Regarding Claim 6:  “The method according to claim 1, wherein 
the first rendering resolution is 1/2, 1/4, or 1/8 of a screen resolution of the virtual reality device, and  (“so that sections 205 of the image within the 
Chen and Lo do not specify the particular resolution reductions. However note that changes to the dimensions of prior art structures are considered obvious absent persuasive evidence that the particular changes would produce non-obvious results.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device). 
Cumulatively note that Guenter teaches the above examples in the context of displaying VR as foveated images:  “For example, the camera can be instructed to only capture the full image by averaging 2x2 or 3x3 areas of pixels. Thus, the effective resolution of the image is reduced. For example, for a 16 megapixel camera instructed to perform 4x4 binning, the resultant image is only 1/16th the size of a full 16 megapixel image,” which exemplifies 1/2, 1/3, and 1/4 dimensional resolution for the full screen images.  Guenter, Paragraph 20. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Chen and Lo “wherein the first rendering resolution is 1/2, 1/4, or 1/8 of a 
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  	
the second rendering resolution is the screen resolution of the virtual reality device.”  (“so that sections 205 of the image within the ROI 203 are displayed at high resolution and sections 204 outside of the ROI 203 are displayed at a reduced resolution.”  Chen, Paragraph 52.)
Regarding Claim 7:  “The method according to claim 1, wherein before rendering the first virtual reality image at the first rendering resolution, the method further comprises:
acquiring first head posture information of a user wearing the virtual reality device;  (“An HMD device typically includes sensors that can sense the orientation of the device and change the scene shown by the display optics as the user's head moves.” Chen, Paragraph 3.)
acquiring the first virtual reality image according to a field of view of the virtual reality device and the first head posture information; and before rendering the second virtual reality image at the second rendering resolution,  (The method includes placing a camera in a binning mode; capturing a full frame binned image using the camera and turning off the binning 
the method further comprises: acquiring second head posture information of the user wearing the virtual reality device; and acquiring the second virtual reality image according to the field of view of the virtual reality device and the second head posture information.”  ( The method includes placing a camera in a binning mode; capturing a full frame binned image using the camera and turning off the binning mode of the camera; selecting a region of interest within the full frame; capturing the region of interest at a higher resolution than the resolution of the camera when in binning mode; Guenter, Paragraph 3.  “there is some small time period, say two milliseconds for a camera with a fast shutter speed, in which there may have been some movement between when the region of interest was captured and when the full frame was captured.”  Guenter, Paragraph 27.  See statement of motivation in Claim 6.)
Regarding Claim 8:  “The method according to claim 1, wherein before sending the first rendered image to the virtual reality device, the method further comprises: performing virtual reality processing on the first rendered image; and before sending the second rendered image to the virtual reality device, the method further comprises: performing virtual reality processing on the second rendered image.” (“The processor unit 170 may execute one or more programs, … Encoder programs 175, and video stream scaler programs 176 the execution of which encodes a stream of low resolution video frames and selected high resolution sections of the video frames to be sent to the display.”  Chen, Paragraph 35.  Also see enhancement processing in Guenter, Paragraph 21 and statement of motivation in Claim 6.)
Regarding Claim 9:  “The method according to claim 8, wherein the virtual reality processing comprises at least one of anti-distortion processing, anti-dispersion processing, and synchronous time warp processing.”   (“in order to enhance the look of the compositing, late stage reprojection is used to make up for the delay between the time at which the region of interest is captured and the full binned image is captured [time warp processing]. In addition, the disclosure may use feathering to smooth out the periphery around the region of interest where it meets the binned image [anti-distortion].”  Guenter, Paragraph 21 and statement of motivation in Claim 6.)
Claims 15-18 are rejected for reasons stated for Claims 6-9 respectively in view of the Claim 10 rejection.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over in view of US 6314209 to Kweon (“Kweon”).
Regarding Claim 21:  “The method according to claim 3, wherein black-filling the non-target area of the second rendered image comprises:  configuring a grayscale value of each pixel in the non-target area of the second rendered image to be zero.”  
Chen teaches that “The encoding process for each section may optionally involve padding” and thus filling a non-target area.  See Chen, Paragraph 66.  However, Chen and Lo do not explicitly teach that the padding is performed with the zero value.
Kewon teaches this feature in the context of video encoding pertaining to objects represented by regions of a frame:  “the extra-object pixel value is filled with a zero value and then the coding step is performed by using a DCT in order to code the video …”   Kweon, Column 3, lines 65-67.  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Chen and Lo to pad/fill “each pixel in the non-target area of the second rendered image to be zero” the as taught in Kewon, in order to increase the video coding efficiency of object in a video.  Kweon, Column 6, lines 10-13.  
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularly directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
	
Claim 22 is rejected for reasons stated for Claim 21 in view of Claim 12 rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483